Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance of the claims are the inclusion of the RCE received on 02 December 2021 and the prior art of records do not disclose the claimed elements of “determining, by a terminal device, power of a DMRS as regular power when: an uplink scheduling command associated with the DMRS is downlink control information (DCI); wherein Cyclic Redundancy Check (CRC) of the DCI is scrambled by using a Temporary Configure Radio Network Identity (TC-RNTI); an uplink transmission waveform is cyclic prefix-orthogonal frequency division multiplexing (CP-OFDM); and a quantity of symbols occupied in uplink transmission is less than or equal to 2; and sending, by the terminal device, the DMRS based on the determined power” in said highlighted claimed elements in said independent claims 1, 7, 13, 19. 
TANG US 2020/0252191 A1 discloses only in Abstract, Figures 1, 5 and claims 1, 2 and [85] that, “determining, by the terminal device, a transmission parameter of DMRS according to the configuration parameter indicated by the second DMRS configuration information according to the first DMRS configuration information, wherein the transmission parameter comprising at least one of an antenna port occupied by the DMRS, physical resource occupied by the DMRS, a DMRS sequence, and a transmission power of the DMRS; and transmitting, by the terminal device, DMRS to the network device according to the transmission parameter” and “wherein the first DMRS configuration information and the second DMRS configuration information are carried in one piece of DCI for scheduling uplink data transmission, the DCI including N-bit DMRS configuration information, wherein N is a positive integer greater than or equal to 2. 1 bit of the N bits may be used to carry the first DMRS configuration information, and the remaining N-1 bits of the N bits may be used to carry the second DMRS configuration information” ([85]).
TANG is silent in said highlighted claimed elements shown above. 
KO et al. US 2019/0140801 A1 discloses only in [200] that, “…and, in a CP-OFDM based system, a data signal, a DMRS, and the like may be multiplexed and transmitted in one OFDM symbol and, …” 
KO is silent in said highlighted claimed elements shown above.
Maaref et al. US 2019/0320457 A1 discloses only in Figure 3, steps 316, 318 and [156], that “At step 318, the UE determines whether a common (e.g., community) ID (also referred to as RNTI or a UE ID is used in scrambling CRC of the DCI. A common ID may be referred as to as …..a cell or area specific RNTI, such as …, a TC-RNTI, …”  for said highlighted underlined claimed element of “wherein Cyclic Redundancy Check (CRC) of the DCI is scrambled by using a Temporary Configure Radio Network Identity (TC-RNTI)” in said independent claims 1, 7, 13, 19.  
Liou US 2019/0349964 A1 discloses only in [378]-[398] that, “[378] The following information is transmitted by means of the DCI format 0_0 with CRC scrambled by TC-RNTI: ….. [379]….. [398]” for said highlighted underlined claimed element of “wherein Cyclic Redundancy Check (CRC) of the DCI is scrambled by using a Temporary Configure Radio Network Identity (TC-RNTI)” in said independent claims 1, 7, 13, 19.
Zhou et al. US 2019/0246421 A1 discloses only in Figure 19 and [226], [232], [311], [331] that, “[226], [232], A UE may assume a same precoding for a DMRS port and a PT-RS port. A number of PT-RS ports may be fewer than a number of DM-RS ports in a scheduled resource. For example, uplink PT-RS 507/524 may be confined in the scheduled time/frequency duration for a UE” and “[331] FIG. 19 shows example of the embodiment, where, a gNB may trigger a SPS (e.g., for downlink transmission) or type 2 grant-free (GF, e.g., for uplink transmission) activation by transmitting a DCI at subframe n. In order to differentiate from normal dynamic scheduling, the DCI may be CRC scrambled by a first RNTI (e.g., SPS C-RNTI for downlink transmission or CS-RNTI for uplink transmission) different from a second RNTI for normal dynamic scheduling (e.g., C-RNTI). In an example, a gNB may transmit one or more DCI via a PDCCH for uplink data scheduling. When receiving a first DCI with CRC scrambled by a first RNTI, the UE may consider a PUSCH assignment indicated by the first DCI is for SPS/type 2 GF scheduling. The UE may transmit uplink data via the PUSCH in multiple subframes, with a configured periodicity. When receiving a second DCI with CRC scrambled by the second RNTI, the UE may consider a PUSCH assignment indicated by the second DCI is for dynamic scheduling. The UE may transmit uplink data via the PUSCH in a subframe. The subframe may be indicated by the second DCI, or a subframe after a predefined subframes when receiving the second DCI”. 
Zhou is silent in said highlighted claimed elements shown above. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-24 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901. The examiner can normally be reached M-F 6:00AM -3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/ apply/patent-center/ for more information about Patent Center and https://www.uspto.gov/patents/docx/ for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/HAI V NGUYEN/Primary Examiner, Art Unit 2649